Exhibit 10.1

 

QUANEX CORPORATION



 

LONG-TERM INCENTIVE PLAN

 

 

Amended and Restated

Effective December 2, 2004

 

Amended December 2, 2004

 

--------------------------------------------------------------------------------


 

QUANEX CORPORATION

LONG-TERM INCENTIVE PLAN

 

WHEREAS, Quanex Corporation, A Delaware corporation (“Quanex”), originally
established the Quanex Corporation Long-Term Incentive Plan (the “Plan”)
effective November 1, 2001 to advance the best interests of Quanex by providing
key executives of Quanex who have substantial responsibility for the management
and growth of Quanex an additional incentive to remain in the employ of Quanex
and to contribute materially to the continued growth, development and financial
success of Quanex; and

 

WHEREAS, it is intended that the Plan shall constitute a bonus program within
the meaning of Department of Labor Regulation section 2510.3-2(c) that is exempt
from coverage under the Employee Retirement Income Security Act of 1974, as
amended; and

 

WHEREAS, the Board of Directors desires to amend the Plan;

 

NOW, THEREFORE, the Plan is amended with respect to Performance Awards granted
under the Plan on and after December 2, 2004 as follows:

 

--------------------------------------------------------------------------------


 

QUANEX CORPORATION

LONG-TERM INCENTIVE PLAN

 

TABLE OF CONTENTS

 

ARTICLE I - PLAN PURPOSE AND TERM

 

 

 

Purpose

 

Term of Plan

 

 

 

ARTICLE II – DEFINITIONS

 

 

 

Affiliate

 

Award Agreement

 

Board

 

Cause

 

Change of Control

 

Code

 

Committee

 

Common Stock

 

Disability

 

Fiscal Year

 

Grantee

 

Maximum Performance Level

 

Performance Award

 

Performance Objectives

 

Performance Objective Percentage

 

Performance Period

 

Performance Standard

 

Performance Unit

 

Performance Unit Value

 

Plan

 

Quanex

 

Retirement

 

Separation From Service

 

Spouse

 

Target Performance Level

 

Threshold Performance Level

 

Vested Interest

 

 

 

ARTICLE III – ELIGIBILITY

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV – PERFORMANCE AWARDS

 

 

 

Grants of Performance Awards

 

Establishment of Performance Objectives and Performance Standards

 

Special Ledger

 

 

 

ARTICLE V – CALCULATION AND PAYMENT OF BENEFITS

 

 

 

Determination of Amounts Payable Under Performance Awards

 

Amounts Payable Upon the Death, Disability or Retirement of the Grantee

 

Amount Payable Upon a Change of Control

 

No Interest on Performance Awards

 

Time of Payment

 

Form of Payment

 

Payment on Death of Grantee

 

 

 

ARTICLE VI – VESTING AND FORFEITURES

 

 

 

Determination of Vested Interest

 

Forfeiture Upon Separation From Service

 

Complete Forfeiture for Cause

 

Accelerated Vesting Upon Change of Control

 

Treatment of Forfeited Interest in Performance Award

 

 

 

ARTICLE VII - ADMINISTRATION

 

 

 

General

 

Powers of Committee

 

Committee Discretion

 

Disqualification of Committee Member

 

 

 

ARTICLE VIII - AMENDMENT OR TERMINATION OF PLAN

 

 

 

ARTICLE IX - FUNDING

 

 

 

Payments Under the Plan Are the Obligation of Quanex

 

Grantees Must Rely Solely on the General Credit of Quanex

 

Unfunded Arrangement

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X - MISCELLANEOUS

 

 

 

No Employment Obligation

 

Tax Withholding

 

Indemnification of the Committee

 

Indemnification of the Board

 

Gender and Number

 

Headings

 

Other Compensation Plans

 

Rights of Quanex and Affiliates

 

Nonalienation of Benefits

 

Plan and Performance Award Agreements Binding on Quanex’s Successor

 

Governing Law

 

 

 

EXHIBIT A - EXAMPLE

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE I

 

PLAN PURPOSE AND TERM

 

1.1                                 Purpose.  The Plan is intended to provide
those executives who have substantial responsibility for the management and
growth of Quanex with additional incentives to remain in the employ of Quanex
and to contribute materially to the continued growth, development and financial
success of Quanex.

 

1.2                                 Term of Plan.  The Plan is effective
November 1, 2001.  The Plan shall remain in effect until all amounts due under
the terms of the Plan have been paid.

 

ARTICLE II

 

DEFINITIONS

 

The words and phrases defined in this Article shall have the meaning set out in
these definitions throughout the Plan, unless the context in which any such word
or phrase appears reasonably requires a broader, narrower, or different meaning.

 

2.1                                 “Affiliate” means an entity that is treated
as a single employer together with Quanex for certain employee benefit purposes
under section 414 of the Code.

 

2.2                                 “Award Agreement” means the written
agreement between Quanex and a Grantee that sets forth the terms of a
Performance Award.

 

2.3                                 “Board” means the board of directors of
Quanex.

 

2.4                                 “Cause” means (a) the willful and continued
failure by the Grantee to substantially perform his duties with Quanex or its
Affiliates (other than such failure resulting from his incapacity due to
physical or mental illness) after demand for substantial performance is
delivered to him by Quanex which specifically identifies the manner in which
Quanex believes the Grantee has not substantially performed his duties; (b) the
willful engaging by the Grantee in gross misconduct materially and demonstrably
injurious to the property or business of Quanex or any of its Affiliates; or
(c) the willful material violation of any Quanex policies regarding the
protection of confidential and/or proprietary information or the material
violation of any non-compete agreement between the Grantee and Quanex.  For
purposes of this definition, no act or failure to act on the Grantee’s part will
be considered willful unless done or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in the best
interests of Quanex or its Affiliates or not opposed to the interests of Quanex
or its Affiliates.

 

2.5                                 “Change of Control” means the occurrence of
one or more of the following events after November 1, 2001:

 

(a)                                  the acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (a “Covered Person”) of beneficial ownership (within the meaning of
rule 13d-3 promulgated under the Exchange Act) of 20 percent or more of either

 

1

--------------------------------------------------------------------------------


 

(i) the then outstanding shares of the common stock of Quanex (the “Outstanding
Quanex Common Stock”), or (ii) the combined voting power of the then outstanding
voting securities of Quanex entitled to vote generally in the election of
directors (the “Outstanding Quanex Voting Securities”); provided, however, that
for purposes of this subsection (a) of this Section, the following acquisitions
shall not constitute a Change of Control of Quanex: (i) any acquisition directly
from Quanex, (ii) any acquisition by Quanex, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Quanex or
any entity controlled by Quanex, or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section;

 

(b)                                 individuals who, as of November 1, 2001,
constitute the Board  (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to June 1, 1999, whose election, or nomination
for election by Quanex=s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Covered Person other
than the Board;

 

(c)                                  the consummation of (xx) a reorganization,
merger or consolidation or sale of Quanex or (yy) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Quanex Common Stock and Outstanding Quanex
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 80 percent of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns Quanex or all or substantially all of Quanex=s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Quanex Common Stock and Outstanding Quanex Voting Securities, as
the case may be, (ii) no Covered Person (excluding any employee benefit plan (or
related trust) of Quanex or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20 percent  or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination, were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board of Directors, providing for such Business Combination; or

 

(d)                                 the approval of the stockholders of Quanex
of a complete liquidation or dissolution of Quanex.

 

2

--------------------------------------------------------------------------------


 

2.6                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

2.7                                 “Committee” means  members of the
Compensation Committee of the Board.

 

2.8                                 “Common Stock” means Quanex’s common stock,
$.50 par value.

 

2.9                                 “Disability” means the Separation From
Service of a Grantee due to a medically determinable mental or physical
impairment which, in the opinion of a physician selected by the Committee, shall
prevent the Grantee from engaging in any substantial gainful activity and which
can be expected to result in death or which has lasted or can be expected to
last for a continuous period of not less than twelve months and which (a) was
not contracted, suffered or incurred while the Grantee was engaged in, or did
not result from having engaged in, a felonious criminal enterprise; (b) did not
result from addiction to narcotics; (c) did not result from an injury incurred
while a member of the Armed Forces of the United States for which the Grantee
receives a military pension; and (d) did not result from an intentionally
self-inflicted injury.

 

2.10                           “Fiscal Year” means November 1 through
October 31.

 

2.11                           “Grantee” means a person who has been granted a
Performance Award under the Plan.

 

2.12                           “Maximum Performance Level” means the most
stringent Performance Standard established by the Committee with respect to a
Performance Award.

 

2.13                           “Performance Award” means an incentive
compensation opportunity granted under the Plan.

 

2.14                           “Performance Objectives” means the criteria
established by the Committee for a Fiscal year as the basis for determining the
amount payable to a Grantee under a Performance Award.

 

2.15                           “Performance Objective Percentage” has the
meaning specified in Section 4.2.

 

2.16                           “Performance Period” means the period that
commences on the first day of a Fiscal Year and ends on the day before the third
anniversary of such first day of a Fiscal Year.

 

2.17                           “Performance Standard” means  a level of
performance established by the Committee with respect to a Performance Award.

 

2.18                           “Performance Unit” means a unit that is awarded
under the Plan pursuant to an Award Agreement for the purpose of determining the
incentive compensation payable under the Plan.

 

2.19                           “Performance Unit Value” means, with respect to
any Performance Objective, $0 if the Threshold Performance Level is not
attained; $75.00 if the Threshold Performance Level is attained but the Target
Performance Level is not attained; $100.00 if the Target

 

3

--------------------------------------------------------------------------------


 

Performance Level is attained but the Maximum Performance Level is not attained;
and $200.00 if the Maximum Performance Level is attained.

 

2.20                           “Plan” means the Quanex Corporation Long-Term
Incentive Plan, as set forth in this document and as it may be amended from time
to time.

 

2.21                           “Quanex” means Quanex Corporation, a Delaware
Corporation.

 

2.22                           “Retirement” means the Grantee’s Separation From
Service at a time when he is eligible to commence receiving retirement benefits
under either the Quanex Corporation Salaried Employees’ Pension Plan or the
Quanex Corporation Supplemental Benefit Plan.

 

2.23                           “Separation From Service” means the termination
of the employment relationship between the Grantee and Quanex and all
Affiliates.

 

2.24                           “Spouse” means the  person to whom the Grantee is
married under applicable local law.

 

2.25                           “Target Performance Level” means the normal
Performance Standard established by the Committee with respect to a Performance
Award.

 

2.26                           “Threshold Performance Level” means the least
stringent Performance Standard established by the Committee with respect to a
Performance Award.

 

2.27                           “Vested Interest” means a Grantee’s
nonforfeitable interest in the benefits payable under his Performance Award
pursuant to Article IV determined under the terms of Article VI.

 

ARTICLE III

 

ELIGIBILITY

 

The individuals who shall be eligible to receive Performance Awards under the
Plan during a Fiscal Year shall be those Quanex executives as the Committee
shall determine.

 

ARTICLE IV

 

PERFORMANCE AWARDS

 

4.1                                 Grants of Performance Awards.  Quanex may
grant a Performance Award  to each Grantee selected by the Committee.  The
potential amount payable under a Performance Award shall be based upon the
attainment of Performance Objectives established by the Committee.  Performance
Awards may vary among Grantees.  The terms of a Performance Award that are
established by the Committee shall be specified in an Award Agreement.  The fact
that a Grantee is granted a Performance Award during a Fiscal Year shall not
prevent Grantee from being entitled to have another Performance Award granted to
him during any other Fiscal Year the basis and terms of any subsequent
Performance Award being solely within the

 

4

--------------------------------------------------------------------------------


 

absolute discretion of the Committee.  The Committee shall retain documentation
relating to all Performance Awards and the applicable Performance Objectives.

 

4.2                                 Establishment of Performance Objectives and
Performance Standards. The Committee shall establish the Performance Objectives
that apply to a Performance Award.  The Committee shall assign a percentage
weight of importance (a “Performance Objective Percentage”) for each Performance
Objective taken into account under a Performance Award. The total of the
Performance Objective Percentages for all of the Performance Objectives
applicable to a Performance Award shall be 100 percent.  For each Performance
Objective that the Committee establishes under a Performance Award, the
Committee shall specify three Performance Standards which shall be referred to
as the Threshold Performance Level, the Target Performance Level and the Maximum
Performance Level.

 

4.3                                 Special Ledger.  The Committee shall
establish or cause to be established an appropriate record that will reflect the
name of each Grantee and all other information necessary to properly reflect
each Grantee’s Performance Awards made by the Committee.

 

ARTICLE V

 

CALCULATION AND PAYMENT OF BENEFITS

 

5.1                                 Determination of Amounts Payable Under
Performance Awards.  As soon as administratively practicable after the end of a
Fiscal Year, the Committee shall ascertain the extent to which the Performance
Objectives applicable to Performance Awards made for that Fiscal Year have been
achieved.  The Committee shall retain with the records of the Committee
documentation of its conclusions, and the basis for its conclusions, concerning
the extent to which Performance Objectives were achieved.  Subject to
Sections 5.2 and 5.3, if a Grantee achieves a performance standard (Maximum
Performance Level, Target Performance Level or Threshold Performance Level) for
a Performance Objective the Grantee shall be entitled to receive, and Quanex
shall pay the Grantee (or the Grantee’s Spouse or estate, if applicable),  an
incentive payment with respect to such Performance Objective in an amount equal
to the product of (1) the Grantee’s Vested Interest, (2) the number of
Performance Units awarded to the Grantee under the Performance Award, (3) the
applicable Performance Objective Percentage for such Performance Objective and
(4) the applicable Performance Unit Value ($75.00 for achieving the Threshold
Performance Level; $100.00 for achieving the Target Performance Level; and
$200.00 for achieving the Maximum Performance Level).  If the performance
standard achieved with respect to a particular Performance Objective is between
the Threshold Performance Level and the Target Performance Level or between the
Target Performance Level and the Maximum Performance Level, the applicable
Performance Unit Value for the Performance Objective shall be determined by
interpolation.  If a Grantee fails to achieve at least the Threshold Performance
Level for a Performance Objective he shall not be entitled to receive an
incentive payment with respect to such Performance Objective.  Exhibit A
attached hereto contains an example that illustrates the manner in which the
amount payable under a Performance Award is to be determined.

 

5

--------------------------------------------------------------------------------


 

5.2                                 Amounts Payable Upon the Death, Disability
or Retirement of the Grantee.  If a Grantee incurs a Separation From Service due
to his death, Disability or Retirement during the Performance Period for which a
Performance Award was granted to him, he shall be entitled to receive, and
Quanex shall pay him (or his Spouse or estate, if applicable), with respect to
each Performance Objective, an amount equal to the amount determined under
Section 5.1 above multiplied by a fraction, the numerator of which is the number
of days during the Performance Period that have elapsed prior to his Separation
From Service and the denominator of which is 1095.

 

5.3                                 Amount Payable Upon a Change of Control. 
Notwithstanding any other provisions of the Plan, if a Change of Control occurs
(a) prior to the expiration of the applicable Performance Period and (b) either
prior to a Grantee’s Separation From Service or within 120 days after a
Grantee’s Separation From Service, he shall be entitled to receive, and Quanex
shall pay him (or his Spouse or estate, if applicable), with respect to each
Performance Objective, an amount equal to the product of (1) the number of
Performance Units awarded to the Grantee under the Performance Award,
(2) $100.00, and (3) a fraction, the numerator of which is the number of days
during the Performance Period that will have elapsed prior to the first day of
the second Fiscal Year immediately following the Fiscal Year in which the Change
of Control occurs and the denominator of which is 1095.

 

5.4                                 No Interest on Performance Awards.  No
interest shall be credited with respect to amounts payable under any Performance
Awards.

 

5.5                                 Time of Payment.  Unless a Change of Control
occurs during the Performance Period, Quanex shall pay a Grantee the aggregate
amount due to the Grantee under the Plan with respect to such Performance Period
as soon as administratively practicable after the end of the Performance Period
and in any event no later than 90 days after the end of the Performance Period.

 

If during a Performance Period a Change of Control occurs either prior to the
date of a Grantee’s Separation From Service or within 120 days after the
Grantee’s Separation From Service, Quanex shall pay the Grantee the aggregate
amount due the Grantee under the Plan with respect to such Performance Period as
soon as administratively practicable after the date of the Change of Control and
in any event no later than 120 days after the date of the Change of Control.

 

Notwithstanding any other provision of the Plan to the contrary, if the Company
determines that as a result of the application of section 162(m) of the Code the
Company would not be entitled to take a deduction for part or all of the
compensation payable to a Grantee under an Award, then, unless a Change of
Control has occurred, the payment of the compensation, to the extent not
currently deductible, will be delayed until December 1 of the second Fiscal Year
that commences after the expiration of the applicable Performance Period.

 

5.6                                 Form of Payment.  The payment under a
Performance Award shall be in the form of cash.

 

6

--------------------------------------------------------------------------------


 

5.7                                 Payment on Death of Grantee.  Upon the death
of a Grantee before he has been paid his benefit under his Performance Award,
his benefit under his Performance Award shall be paid to the Grantee’s Spouse if
the Spouse survives the Grantee, or to the Grantee’s estate if the Grantee’s
Spouse does not survive the Grantee.  Any payment under this Section 5.7 shall
be made at the same time the payment would have been made to the Grantee.

 

ARTICLE VI

 

VESTING AND FORFEITURES

 

6.1                                 Determination of Vested Interest.  Subject
to Section 6.3, if the Grantee does not incur a Separation From Service prior to
the expiration of the Performance Period applicable to his Performance Award,
his Vested Interest shall be 100 percent.  Further, if the Grantee dies, Retires
or becomes Disabled before he has been paid his benefit under his Performance
Award, his Vested Interest shall be 100 percent.

 

6.2                                 Forfeiture Upon Separation From Service. 
Subject to Section 6.4, if a Grantee incurs a Separation From Service prior to
the expiration of the applicable Performance Period for any reason other than
death, Retirement or Disability, his Vested Interest shall be zero and his
Performance Award shall be immediately forfeited.

 

6.3                                 Complete Forfeiture for Cause.
Notwithstanding Section 6.1 of the Plan, if prior to the date that is 120 days
prior to the occurrence of a Change of Control the Committee finds by a majority
vote after full consideration of the facts that a Grantee was discharged from
the employ of Quanex or an Affiliate for Cause or for a material violation of
the Company’s Code of Business Conduct & Ethics, the Grantee shall immediately
forfeit his Performance Award to the extent he has not yet been paid benefits
pursuant to the Performance Award.  The decision of the Committee as to the
cause of the Grantee’s discharge shall be final.  No decision of the Committee
shall affect the finality of the discharge of the Grantee.  No Plan benefits
shall be forfeited pursuant to this Section 6.3 after the date that is 120 days
prior to the occurrence of a Change of Control.  Further, if the Committee finds
by a majority vote after full consideration of the facts, that a Grantee
possessed direct and actual knowledge of a material violation of the Company’s
Code of Business Conduct and Ethics and failed to report the violation, a
portion or the entire amount of any benefits yet to be paid pursuant to the
Performance Award may be forfeited as is decided by the Committee.

 

6.4                                 Accelerated Vesting Upon Change of Control. 
Notwithstanding any other provisions of the Plan, if a Change of Control occurs
prior to the expiration of the Performance Period applicable to a Grantee’s
Performance Award and prior to a Grantee’s Separation From Service, such
Grantee’s Vested Interest shall be 100 percent.  Further, notwithstanding any
other provisions of the Plan, if a Change of Control occurs prior to the
expiration of the Performance Period applicable to a Grantee’s Performance Award
and no later than the date that is 120 days after a Grantee’s Separation From
Service, such Grantee’s Vested Interest shall be 100 percent.

 

6.5                                 Treatment of Forfeited Interest in
Performance Award.  If a Grantee’s interest in a Performance Award is fully or
partially forfeited for any reason, his forfeited interest in the

 

7

--------------------------------------------------------------------------------


 

Performance Award shall not be applied to increase the Long Term Incentive
Percentages of, or to otherwise increase the amounts payable under the Plan for
any remaining Grantee who has not incurred a Separation From Service on or prior
to the date of the forfeiture.

 

ARTICLE VII

 

ADMINISTRATION

 

7.1                                 General.  The Plan shall be administered by
the Committee.  All questions of interpretation and application of the Plan and
Performance Awards shall be subject to the determination of the Committee.  A
majority of the members of the Committee shall constitute a quorum.  All
determinations of the Committee shall be made by a majority of its members.  Any
decision or determination reduced to writing and signed by a majority of the
members shall be as effective as if it had been made by a majority vote at a
meeting properly called and held.

 

7.2                                 Powers of Committee.  The Committee shall
have the exclusive responsibility for the general administration of the Plan
according to the terms and provisions of the Plan and will have all the powers
necessary to accomplish those purposes, including but not by way of limitation
the right, power and authority:

 

(a)                                  to make rules, regulations and
administrative guidelines for the administration of the Plan;

 

(b)                                 to construe all terms, provisions,
conditions and limitations of the Plan;

 

(c)                                  to correct any defect, supply any omission
or reconcile any inconsistency that may appear in the Plan in the manner and to
the extent it deems expedient to carry the Plan into effect for the greatest
benefit of all parties at interest;

 

(d)                                 to determine all controversies relating to
the administration of the Plan, including but not limited to:

 

(1)                                  differences of opinion arising between
Quanex and a Grantee; and

 

(2)                                  any question it deems advisable to
determine in order to promote the uniform administration of the Plan for the
benefit of all parties at interest;

 

(e)                                  to determine the terms and conditions, if
any, not inconsistent with the terms of the Plan that are to be placed upon the
Performance Award given to a particular Grantee; and

 

(f)                                    to determine the extent to which the
applicable Performance Objectives have been achieved.

 

8

--------------------------------------------------------------------------------


 

7.3                                 Committee Discretion.  The Committee in
exercising any power or authority granted under the Plan or in making any
determination under the Plan shall perform or refrain from performing those acts
in its sole discretion and judgment.  Any decision made by the Committee or any
refraining to act or any act taken by the Committee in good faith shall be final
and binding on all parties.  The Committee’s decisions shall never be subject to
de novo review, but instead shall only be overturned if found to be arbitrary or
capricious by an arbitrator or a court of law.

 

7.4                                 Disqualification of Committee Member.  A
member of the Committee shall not vote or act on any Plan matter relating solely
to himself.

 

ARTICLE VIII

 

AMENDMENT OR TERMINATION OF PLAN

 

The Board may terminate the Plan at any time, in its sole and absolute
discretion, provided that any termination of the Plan prior to the expiration of
the Performance Period shall be deemed to be a Change of Control for all
purposes under the Plan.  the Board or the Committee may amend the Plan at any
time and in any manner provided that no such amendment shall be effective as to
any Grantee who has not either been paid the entire amount due him under his
Performance Award or forfeited his entire interests in his Performance Award
pursuant to the terms of the Plan without the prior written consent of such
Grantee if such amendment materially and adversely affects the rights of such
Grantee.

 

ARTICLE IX

 

FUNDING

 

9.1                                 Payments Under the Plan Are the Obligation
of Quanex.  Benefits due under the Plan will be paid by Quanex.

 

9.2                                 Grantees Must Rely Solely on the General
Credit of Quanex.  The Plan is only a general corporate commitment of Quanex and
each Grantee must rely solely upon the general credit of Quanex for the
fulfillment of its obligations hereunder.  Under all circumstances the rights of
the Grantee to any asset held by Quanex will be no greater than the rights
expressed in the Plan.  Nothing contained in the Plan or a Performance Award 
will constitute a guarantee by Quanex that the assets of Quanex will be
sufficient to pay any benefits under the Plan or would place the Grantee in a
secured position ahead of general creditors of Quanex; the Grantees are only
unsecured creditors of Quanex with respect to their Plan benefits and the Plan
constitutes a mere promise by Quanex to make benefit payments in the future.  No
specific assets of Quanex have been or will be set aside, or will be pledged in
any way for the performance of Quanex’s obligations under the Plan which would
remove such assets from being subject to the general creditors of Quanex.

 

9.3                                 Unfunded Arrangement.  It is intended that
the Plan shall be unfunded for tax purposes and for purposes of Title of the
Employee Retirement Income Security Act of 1974, as amended.

 

9

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

10.1                           No Employment Obligation.  The granting of any
Performance Award shall not constitute an employment contract, express or
implied, nor impose upon Quanex or any Affiliate any obligation to employ or
continue to employ the Grantee.  The right of Quanex or any Affiliate to
terminate the employment of any person shall not be diminished or affected by
reason of the fact that a Performance Award has been granted to him.

 

10.2                           Tax Withholding.  Quanex shall be entitled to
deduct from the Performance Award or other compensation payable to each Grantee
any sums required by federal, state, or local tax law to be withheld with
respect to payments under a Performance Award.

 

10.3                           Indemnification of the Committee.  Quanex shall
indemnify each present and future member of the Committee against, and each
member of the Committee shall be entitled without further act on his part to
indemnity from Quanex for, all expenses (including attorneys’ fees, the amount
of judgments and the amount of approved settlements made with a view to the
curtailment of costs of litigation, other than amounts paid to Quanex itself)
reasonably incurred by him in connection with or arising out of any action,
suit, or proceeding in which he may be involved by reason of his being or having
been a member of the Committee, whether or not he continues to be a member of
the Committee at the time of incurring the expenses — including, without
limitation, matters as to which he shall be finally adjudged in any action, suit
or proceeding to have been found to have been negligent in the performance of
his duty as a member of the Committee.  However, this indemnity shall not
include any expenses incurred by any member of the Committee in respect of
matters as to which he shall be finally adjudged in any action, suit or
proceeding to have been guilty of gross negligence or willful misconduct in the
performance of his duty as a member of the Committee.  In addition, no right of
indemnification under the Plan shall be available to or enforceable by any
member of the Committee unless, within 60 days after institution of any action,
suit or proceeding, he shall have offered Quanex, in writing, the opportunity to
handle and defend same at its own expense.  This right of indemnification shall
inure to the benefit of the heirs, executors or administrators of each member of
the Committee and shall be in addition to all other rights to which a member of
the Committee may be entitled as a matter of law, contract, or otherwise.

 

10.4                           Indemnification of the Board.  Quanex shall
indemnify each present and future member of the Board against, and each member
of the Board shall be entitled without further act on his part to indemnity from
Quanex for, all expenses (including attorneys’ fees, the amount of judgments and
the amount of approved settlements made with a view to the curtailment of costs
of litigation, other than amounts paid to Quanex itself) reasonably incurred by
him in connection with or arising out of any action, suit, or proceeding
relating to the Plan in which he may be involved by reason of his being or
having been a member of the Board, whether or not he continues to be a member of
the Board at the time of incurring the expenses — including, without limitation,
matters as to which he shall be finally adjudged in any action, suit or
proceeding to have been found to have been negligent in the performance of his
duty as a member of the Board.  However, this indemnity shall not include any
expenses incurred by any

 

10

--------------------------------------------------------------------------------


 

member of the Board in respect of matters as to which he shall be finally
adjudged in any action, suit or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his duty as a member of
the Board.  In addition, no right of indemnification under the Plan shall be
available to or enforceable by any member of the Board unless, within 60 days
after institution of any action, suit or proceeding, he shall have offered
Quanex, in writing, the opportunity to handle and defend same at its own
expense.  This right of indemnification shall inure to the benefit of the heirs,
executors or administrators of each member of the Board and shall be in addition
to all other rights to which a member of the Board may be entitled as a matter
of law, contract, or otherwise.

 

10.5                           Gender and Number.  If the context requires,
words of one gender when used in the Plan shall include the other and words used
in the singular or plural shall include the other.

 

10.6                           Headings.  Headings of Articles and Sections are
included for convenience of reference only and do not constitute part of the
Plan and shall not be used in construing the terms of the Plan.

 

10.7                           Other Compensation Plans.  The adoption and
maintenance of the Plan shall not affect any other stock option, incentive or
other compensation or benefit plans in effect for Quanex or any Affiliate or
preclude Quanex from establishing any other forms of incentive or other
compensation for employees of Quanex or any Affiliate.

 

10.8                           Rights of Quanex and Affiliates.  The existence
of Performance Awards shall not affect in any way the right or power of Quanex
or an Affiliate to (a) make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Quanex’s or an
Affiliate’s structure or business, (b) approve and consummate any merger or
consolidation of Quanex or an Affiliate  with or into any entity, (c) issue any
bonds, debentures or interests in Quanex or an Affiliate of any nature
whatsoever to any person, (d) approve and consummate the dissolution or
liquidation of Quanex or an Affiliate or any sale or transfer of all or any part
of Quanex’s or an Affiliate’s assets or business or (e) approve and consummate
any other act or proceeding whether of a similar character or otherwise.

 

10.9                           Nonalienation of Benefits.  No benefit provided
under the Plan shall be transferable by the Grantee except pursuant to a state
domestic relations order.  No right or benefit under the Plan shall be subject
to anticipation, alienation, sale, assignment, pledge, encumbrance or charge. 
Any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
any right or benefit under the Plan shall be void.  No right or benefit under
the Plan shall, in any manner, be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to the right or benefit.  If any
Grantee becomes bankrupt or attempts to anticipate, alienate, assign, pledge,
sell, encumber or charge any right or benefit under the Plan, then the right or
benefit shall, in the discretion of the Committee, cease.  In that event, Quanex
and/or one or more Affiliates may hold or apply the right or benefit or any part
of the right or benefit for the benefit of the Grantee, the Grantee’s Spouse,
children or other dependents or any of them in the manner and in the proportion
that the Committee shall deem proper, in its sole discretion, but is not
required to do so.  The restrictions in this Section 10.9 shall not apply to
state domestic relations’ orders.

 

11

--------------------------------------------------------------------------------


 

10.10                     Plan and Award Agreements Binding Upon Quanex’s
Successor.  The Plan and all Award Agreements shall be binding upon Quanex’s
successor.  Further, the Board shall not authorize a Change of Control unless
the purchaser agrees to take such actions as are necessary to cause all Grantees
to be paid amounts due under the terms of the Plan as in effect prior to the
Change of Control.

 

10.11                     Governing Law.  Except to the extent such laws are
preempted by federal law, the validity, interpretation, construction and
enforceability of the Plan shall be governed by the laws of the State of Texas.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Example of Performance Compensation
Calculation Under the
Quanex Corporation Long-Term Incentive Plan

 

Assume that the Committee grants an executive a performance based compensation
award under the Plan that is contingent upon achieving two performance goals,
Performance Objective A and Performance Objective B.  The Committee assigns
weights of importance Performance Objective Percentages in the amounts of 40%
and 60% for Performance Objective A and Performance Objective B, respectively.

 

Assume that for both of Performance Objectives A and B the Committee establishes
threshold, target and maximum performance standards.  The per performance unit
dollar values (“Performance Unit Value”) assigned for achieving the threshold,
target and maximum performance standards are $75, $100 and $200, respectively.

 

Assume that the performance based compensation award provides that the executive
is awarded 2000 units (“Performance Units”) for purposes of determining the
amount payable under the award.

 

Assume that the executive achieves the maximum performance standard for
Performance Objective A, and precisely halfway between the target and maximum
performance standards for Performance Objective B.  Finally, assume that the
executive is continuously employed by Quanex throughout the performance period.

 

The amount payable to the executive with respect to Performance Objective A is
$160,000, determined as follows:

 

.40 (Performance Objective Percentage) X 2000 (Performance Units) X $200
(Performance Unit Value) = $160,000.

 

The amount payable to the executive with respect to Performance Objective B is
$180,000, determined as follows:

 

.60 (Performance Objective Percentage) X 2000 (Performance Units) X $150
(Performance Unit Value) = $180,000.

 

The total amount payable to the executive under the award is $340,000.

 

--------------------------------------------------------------------------------